Title: William Short to Thomas Jefferson, 27 March 1820
From: Short, William
To: Jefferson, Thomas


					
						Dear sir
						
							Philadelphia
							March 27. 1820
						
					
					It has been a long time indeed since I have had the pleasure of hearing from you, or of your health. Since my last of Dec: 1. I have remained betwixt the desire of writing to you & the fear of giving you trouble; knowing how much of this, the correspondence of your friends imposes on you. I remember well how independent you formerly kept yourself of an amanuensis. At present an aid of this kind would be of great relief to you—And I, for one, have it much at heart that you should have this relief. I would then have no scruple in begging you to send me the syllabus of the Philosophy of Jesus, which you found too long to copy; & which indeed I would not have at the price of that trouble to you. From the little I saw, & from the great deal I have heard of one the members of your own family, I think you would find a most ready & willing & able amanuensis in her & I wish indeed both for your sake & hers that you would accept this service at her hands.
					I learned from Correa a few days ago that he had not heard from you either for a long time. We know nothing therefore of the state of your health but by inference—& not hearing anything to the contrary, we flatter ourselves that you are well. Correa told me at the same time, which I was very sorry to hear, that there is a combination forming in Virginia against the University—composed of the Presbyterian interest, wch he says has much increased—of the Tramontane people, disappointed at its not being located among them—& of the old Metropolis, wishing to retain the seat of education there. I did not understand from him whether he had recieved this in the way of positive information, or had formed it by way of induction in his own mind—If the latter, I should still have hope of his being mistaken—for I have found that when he quits the Botanical atmosphere & speculates  on the moral & political, he is like the rest of us, subject to miscalculation.
					The last time I have heard mention made of you, was the letter you wrote to Mr Nelson on the Missouri business. The letter was not given to us; so that we only know that that question had excited in your bosom, the most gloomy apprehensions, but we do not learn in what way. I did wish very much,  as I do still, to know your sentiments on that momentous subject, big with the fate of this Union. Like every other American, I too reflected much on it during its agitation. A compromise which I had much at heart was, that Independence should be now given to all the Transmississipian region, retaining only the right of selling the soil to the emigrants so as to repay us our purchase money—If necessary I would have guaranteed to these people the same form of government, that would have been, had they remained in our Union, & have formed a treaty offensive & defensive with them, & secured all the offices of good neighborhood reciprocally. Thus parting as good friends, the most friendly sentiments would have grown up with their growth & strengthened with their strength. What better or what more can we desire? How many inconveniences also would this have avoided?
					For at the next session of Congress when the State of Missouri shall come forward with its constitution & ask for admission into the Union, you will probably see the whole of the same ground & with the same heat gone over again—The parties in the lower house are so nearly divided, & the members from the non slave-holding States will return with such lessons as will probably make them unanimous including those from Maine—In this case it is calculated that they will have a majority against admitting the new State &c. &c. This is what is now contemplated—what more will turn up no one can say. If these apprehensions be well founded, would it not be well to prepare for a friendly compromise & separation?
					I contemplate with much more satisfaction what I observe in several of the States towards an improvement of what they possess—How much more wise is it to bend our energies towards internal improvements than external extension. It is a noble & grand conception in the State of Virginia to unite the Ohio, & thus, the whole Western Country with James River. I hope they will persevere, & if so, I am sure they will succeed in this magnificent enterprize. There is more of the grandiose in the New York undertaking, but perhaps not more of real utility. The State of Pennsylvania unites in itself the advantages both of Virginia & of New York, as you will see by an attentive examination of the waters of the Alleghaney, the Susquehanna & the Schuylkill—but the majority of their legislature is composed of ignorant Germans or descendants of Germans, who fear much more the improvement of Philadelphia, which they consider dangerous to liberty, than they desire the improvement of Pennsylvania. They have however at this session carried through the lower house by some dexterity, the grant of a large sum for internal improvements—It is now with the Senate where, there is little doubt, it will be destroyed.
					A private company here, of which I am one, has begun the improvement of this end of the chain, the River Schuylkill. They use the bed of the river, in opposition to the idea of the Duke of Bridgewaters engineer, who thought rivers were only destined to feed canals. Our engineer is a most ingenious self taught Yankee, who seems to have no doubt of making this river perfectly navigable, & is now at work on it, as he has been for some time, with great apparent effect. I have subscribed $10000—many others have done the same, & one of my friends, not a man of great wealth either, & not at all a bold adventurer, has subscribed upwards of $40,000. The link which would connect this River with the Susquehanna is a very short one & would be easily made—& when done every part of the State would send its productions to market through the Schuylkill.
					When you can without inconvenience, I beg the favor of you to let me know the present state of your health—I have lately read over again Dr Franklin’s plain & simple narration of the events of his own life. It has renewed my desire to see the same kind of work from yourself—but I will not be importunate in asking it at your hands against your own inclination, notwithstanding the great gratification it would give to your invariable & faithful friend
					
						
							W: short
						
					
				